Exhibit 10.1
 
SIXTH AMENDMENT
 
THIS SIXTH AMENDMENT, dated as of June 23, 2014 (this “Sixth Amendment”), is
between INGLES MARKETS, INCORPORATED, a North Carolina corporation (the
“Borrower”), the Lenders (as defined below) party hereto, and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the Lenders.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower is a party to a Credit Agreement, dated as of May 12, 2009
(as amended by that certain First Amendment and Waiver, dated as of July 31,
2009, by that Second Amendment, dated as of December 29, 2010, by that Third
Amendment, dated as of September 6, 2012, by that Fourth Amendment, dated as of
June 12, 2013, by that Fifth Amendment, dated as of January 31, 2014, and as
otherwise amended, restated, supplemented or modified on or prior to the date
hereof, the “Existing Credit Agreement”; and as hereby amended and otherwise
amended, restated, supplemented or modified from time to time on or after the
Sixth Amendment Effective Date (as defined herein), the “Amended Credit
Agreement”), among the Borrower, the lenders from time to time party thereto
(the “Lenders”), Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, and the other agents, joint lead arrangers and joint book
managers party thereto.  Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Existing Credit Agreement;
and
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend the Existing Credit Agreement as more specifically set
forth herein and, subject to the terms and conditions hereof, the Administrative
Agent and the undersigned Lenders have agreed to grant such request of the
Borrower.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.01.   Amendment to the Existing Credit Agreement.
 
(a)   Section 1.01 of the Existing Credit Agreement is hereby amended by
inserting the following defined terms in alphabetical order:
 
“Special Share Repurchase” means a repurchase of up to 2,500,000 shares of
Borrower’s common stock made in accordance with the terms and conditions in
Section 7.05(a) on or after June 23, 2014.
 
(b)   Section 7.01(f) of the Existing Credit Agreement is hereby amended by
replacing the reference therein to “Section 7.01(a)” with a reference to
“Section 7.02(d)”.
 
(c)   Section 7.05(a)(iv) of the Existing Credit Agreement is hereby amend and
restated in its entirety to read as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)           additional Restricted Payments that, when taken with all other
Restricted Payments made pursuant to this clause (a)(iv) since the Closing Date
(including, without limitation, the amount of the Special Share Repurchase, if
any) and during the term of this Agreement, do not exceed $110,000,000.
 
(d)   Section 7.10(c) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
(c)           Consolidated Net Worth.  Permit Consolidated Net Worth at any time
to be less than (i) an amount equal to 85% of the Consolidated Net Worth as of
March 30, 2013, plus (ii) an amount equal to 50% of the Consolidated Net Income
earned in each full fiscal quarter ending after March 30, 2013 (with no
deduction for a net loss in any such fiscal quarter) plus (iii) an amount equal
to 50% of the aggregate increases in Shareholders’ Equity of the Borrower and
its Subsidiaries after the date hereof by reason of the issuance and sale of
Equity Interests of the Borrower or any Subsidiary (other than issuances to the
Borrower or a wholly-owned Subsidiary), including upon any conversion of debt
securities of the Borrower into such Equity Interests minus (iv) an amount equal
to the lesser of (x) the actual amount paid by the Borrower to repurchase shares
in connection with the Special Share Repurchase or (y) $67,500,000.
 
SECTION 1.02.   Representations and Warranties.  The Borrower hereby represents
and warrants to the Administrative Agent and the Lenders, as follows:
 
(a)   After giving effect to this Sixth Amendment, the representations and
warranties of the Borrower contained in Article V of the Amended Credit
Agreement or any other Loan Document or which are contained in any document
furnished at any time under or in connection therewith are true and correct in
all material respects on and as of the date hereof, (i) except to the extent
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, (ii) except the representations and warranties contained in subsections
(a) and (b) of Section 5.05 of the Amended Credit Agreement shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01 of the Amended Credit Agreement and
(iii) references to Schedules shall be deemed to refer to the most updated
supplements to the Schedules furnished pursuant to subsection (a) of Section
6.02 of the Amended Credit Agreement.
 
(b)   After giving effect to this Sixth Amendment, each of the Borrower and the
other Loan Parties is in compliance with all the terms and conditions of the
Amended Credit Agreement, as amended by this Sixth Amendment, and the other Loan
Documents on its part to be observed or performed and no Default has occurred or
is continuing under the Amended Credit Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)   The execution, delivery and performance by the Borrower of this Sixth
Amendment have been duly authorized by the Borrower.
 
(d)   This Sixth Amendment constitutes the legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by Debtor Relief Laws and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
 
SECTION 1.03.   Effectiveness.  This Sixth Amendment shall become effective only
upon satisfaction of the following conditions precedent (the first date upon
which each such condition has been satisfied being herein called the “Sixth
Amendment Effective Date”):
 
(a)   The Administrative Agent shall have received duly executed counterparts of
this Sixth Amendment which, when taken together, bear the authorized signatures
of the Borrower, the Administrative Agent and the Lenders necessary in
accordance with Section 10.01(h) of the Existing Credit Agreement.
 
(b)   There shall exist no actions, suits, proceedings, claims or disputes
pending or, to the actual knowledge of the Borrower, threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of the Subsidiaries or against any of their respective
properties or revenues or injunctions, writs, temporary restraining orders or
other orders of any nature issued by any court or Governmental Authority that
(i) purport to affect, pertain to or enjoin or restrain the execution, delivery
or performance of this Sixth Amendment or the Amended Credit Agreement or any
other Loan Document, or any transactions contemplated hereby or thereby or (ii)
either individually or in the aggregate, in the case of any such suit,
proceeding, claim or dispute which is reasonably likely to be adversely
determined, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.
 
(c)   The Administrative Agent on behalf of the Lenders shall have received such
other documents, instruments and certificates as they shall reasonably request
and such other documents, instruments and certificates shall be satisfactory in
form and substance to the Lenders and their counsel.
 
SECTION 1.04.   Lender Consent.  For purposes of determining compliance with the
conditions specified in Section 1.03, each Lender that has signed this Sixth
Amendment shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Sixth Amendment Effective Date specifying its objection thereto.
 
SECTION 1.05.         APPLICABLE LAW.  THIS SIXTH AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA,
EXCEPT TO THE EXTENT THAT THE FEDERAL LAWS OF THE UNITED STATES OF AMERICA MAY
APPLY.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 1.06.   Costs and Expenses.  The Borrower shall pay all reasonable fees
and out-of-pocket costs and expenses of the Administrative Agent in connection
with the preparation, execution and delivery of this Sixth Amendment and the
other instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 10.04(a) of the Amended Credit
Agreement.
 
SECTION 1.07.   Counterparts.  This Sixth Amendment may be executed in any
number of counterparts, each of which shall constitute an original but all of
which when taken together shall constitute but one agreement.  Delivery by
facsimile or PDF by any of the parties hereto of an executed counterpart of this
Sixth Amendment shall be as effective as an original executed counterpart hereof
and shall be deemed a representation that an original executed counterpart
hereof will be delivered, but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability or binding effect of
this Sixth Amendment.
 
SECTION 1.08.   Existing Credit Agreement.  Except as expressly set forth
herein, the amendment provided herein shall not, by implication or otherwise,
limit, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders or the Administrative Agent under the Existing Credit Agreement or
any other Loan Document, nor shall it constitute a waiver of any Default, nor
shall it alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other Loan Document.  The amendments provided herein shall apply and be
effective only on the Sixth Amendment Effective Date and only with respect to
the provisions of the Existing Credit Agreement specifically referred to by such
amendments.  Except to the extent a provision in the Existing Credit Agreement
is expressly amended herein, the Existing Credit Agreement shall continue in
full force and effect in accordance with the provisions thereof.
 
 
[Signature pages follow]
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed by their duly authorized officers, all as of the date first above
written.
 

 
INGLES MARKETS, INCORPORATED,
  a North Carolina corporation, as the Borrower         By:    
Name:
 
 
Title:
 

 
 
Ingles Markets, Incorporated
Sixth Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as
 
Administrative Agent
        By:    
Name:
 
 
Title:
 

 
 
Ingles Markets, Incorporated
Sixth Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a
 
Lender, Swing Line Lender and L/C Issuer
        By:    
Name:
 
 
Title:
 

 
 
Ingles Markets, Incorporated
Sixth Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
BRANCH BANKING AND TRUST
 
COMPANY, as a Lender
        By:    
Name:
 
 
Title:
 

 
 
Ingles Markets, Incorporated
Sixth Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
CAPITAL BANK, as a Lender
        By:    
Name:
 
 
Title:
 

 
 
Ingles Markets, Incorporated
Sixth Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
FIRST TENNESSEE BANK NATIONAL
  ASSOCIATION, as a Lender         By:    
Name:
 
 
Title:
 

 
 
Ingles Markets, Incorporated
Sixth Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
                                                       

 
SUNTRUST BANK, as a Lender
        By:    
Name:
 
 
Title:
 

 
 
Ingles Markets, Incorporated
Sixth Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 


 
WELLS FARGO BANK, NATIONAL
  ASSOCIATION, as a Lender         By:    
Name:
 
 
Title:
 

 
 
Ingles Markets, Incorporated
Sixth Amendment to Credit Agreement
Signature Page